DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yada (US 2017/0238278) in view of Teyeb et al. (US 2014/0192781).
Regarding claim 1, Yadav teaches a wireless communication system, comprising: a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of enodes [corresponding to time variant transmission time], a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device [0016], [0068], [0078]-[0080], [0123]), wherein the UE is configured to receive and store or modify a list comprising identifiers, IDs, of time variant transmission points for the tracking region (i.e., A UE obtains/(receives and stores) a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and wherein the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]-[0075], [0123], which implies that TAI list includes enodes IDs), wherein one or more of the transmission points or the core network is configured to provide the list to the UE (i.e., Tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0075]).
Yadav does not specifically teach the time variant transmission points are movable transmission points.
However, moveable transmission point such as mobile base station or mobile relay station is very well known in the art of communications. Teyeb teaches the use of mobile relay node, as illustrated in fig. 4, where mobile relay nodes (RNs) 10 are installed on top trains and buses, and UE 18 inside the moving vehicles are radio connected to moving relay nodes instead of external eNBs or fixed RNs ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Yadav in order to allow UE inside the vehicle to keep connection mobile RNs installed on bus/train. Thus, as long as a UE is inside the moving vehicle, it does not have to change its serving node from being the mobile RN, no matter how many cells the vehicle traverses during a journey.
Regarding claim 2, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches the list comprises IDs of a first number of time variant transmission points available for the UE in the one tracking region at a first time or time period, and IDs of a second number of time variant transmission points available for the UE in the one tracking region at a second time or time period, the first and second times or time periods being separated or being at least partially overlapping (i.e., All the tracking areas in a Tracking Area List to which a UE is registered are served by the same serving MME. A tracking area identity is an identifier composed of the public land mobile network (PLMN) ID and the tracking area code (TAC) [0075], [0123]).
Regarding claim 3, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches the UE is configured to process the entries in the list to detect leaving the tracking region, responsive to determining that a received ID for a time variant transmission point is not found in the list, or determine that a received ID for a time variant transmission point is not found in the list which is indicative of the UE leaving the tracking region ([0049], [0069], [0076]).
Regarding claim 4, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches wherein IDs in the list have associated therewith validity information, the validity information indicating one or more times or time periods at which the associated time variant transmission points are available for the UE in the one tracking region (i.e., each base station has a TAC for validation [0123]).
Regarding claim 5, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches one or more IDs have assigned individual validity information setting a certain validity time length of the entry, or all entries have assigned a common validity time length (i.e., each base station has a TAC for validation and the UE is camped at a specific time based on time [0091], [0123]).
Regarding claim 6, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches the validity information comprises a time window specifying a time period during which the associated time variant transmission points are available for the UE in the one tracking region (i.e., each base station has a TAC for validation and the UE is camped at a specific time based on time [0091], [0123]).
Regarding claim 7, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches the list comprises one or more static IDs which are taken into account by the UE, or the UE comprises a further list of one or more static IDs which are taken into account by the UE (i.e., UE obtains a TAI list when it attaches to an LTE network [0069], [0075]).
Regarding claim 8, Yadav teaches wireless communication system, comprising: a plurality of time variant transmission points for communicating with a user device, UE, wherein the UE is in a tracking region (i.e., a plurality of enodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), wherein the UE is configured to create a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., TAs are created during network radio frequency (RF) planning [0067]), and wherein the UE comprises a function for determining IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list (i.e., When the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network, and the core network then provides the UE with a new TAI list reflecting the specific details of the UE's move (e.g. new location, moving speed, etc.) for more efficient paging [0069]…, Tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0075]).
Yadav does not specifically teach the time variant transmission points are movable transmission points.
However, moveable transmission point such as mobile base station or mobile relay station is very well known in the art of communications. Teyeb teaches the use of mobile relay node, as illustrated in fig. 4, where mobile relay nodes (RNs) 10 are installed on top trains and buses, and UE 18 inside the moving vehicles are radio connected to moving relay nodes instead of external eNBs or fixed RNs ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Yadav in order to allow UE inside the vehicle to keep connection mobile RNs installed on bus/train. Thus, as long as a UE is inside the moving vehicle, it does not have to change its serving node from being the mobile RN, no matter how many cells the vehicle traverses during a journey.
Regarding claim 9, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches the function describes a movement pattern of the transmission points or a movement pattern of the UE, for calculating whether an ID of a time variant transmission point is available or visible for the UE in the one tracking region at a certain time or time period (i.e., When the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network, and the core network then provides the UE with a new TAI list reflecting the specific details of the UE's move (e.g. new location, moving speed, etc.) for more efficient paging [0069]…,Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Regarding claim 13, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches the system comprising: a core network or a core network entity and a RAN network, the core network or the core network entity configured to page a UE in the wireless communication system only via those transmission points indicated in the UE's list ([0068]-[0069]).
Regarding claim 14, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches the wireless communication system comprises a terrestrial network, or a non-terrestrial network, or networks or segments of networks using as a terminal an airborne vehicle or a spaceborne vehicle, or a combination thereof ([0123]-[0125]).
Regarding claim 15, Yadav in view of Teyeb teaches all the limitations above. Teyeb further teaches a moving transceiver for the UE, the transceiver providing a radio beam, the radio beam comprising an ID and being available for the UE in the one tracking region at one or more first times or time periods, and being not available for the UE in the one tracking region at one or more second times or time periods, and/or a moving or stationary transceiver for the UE, the transceiver providing a plurality of radio beams, each radio beam comprising an ID and being available for the UE in the one tracking region at one or more first times or time periods, and being not available for the UE in the one tracking region at one or more second times or time periods ([0105]-[0108]).
Regarding claims 16-17, Yadav in view of Teyeb teaches all the limitations above. Yadav further teaches wireless communication system of claim 1 or a wireless communication system, comprising a plurality of time variant transmission points for communicating with a user device, UE, wherein the UE is in a tracking region, wherein the UE is configured to create a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., a plurality of enodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), and wherein the UE comprises a function for determining IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list, wherein the IDs comprises cell IDs, radio access network, RAN, area IDs, or tracking area, TA, IDs (i.e., When the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network, and the core network then provides the UE with a new TAI list reflecting the specific details of the UE's move (e.g. new location, moving speed, etc.) for more efficient paging [0067]-[0069]…,Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Regarding claim 18, Yadav teaches a user device, UE, for a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of eNodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), wherein the UE is configured to receive and store or modify a list comprising identifiers, IDs, of time variant transmission points for the tracking region (i.e., A UE obtains a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]), wherein the core network is configured to provide the list to the UE (i.e., tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0075]).
Yadav does not specifically teach the time variant transmission points are movable transmission points.
However, moveable transmission point such as mobile base station or mobile relay station is very well known in the art of communications. Teyeb teaches the use of mobile relay node, as illustrated in fig. 4, where mobile relay nodes (RNs) 10 are installed on top trains and buses, and UE 18 inside the moving vehicles are radio connected to moving relay nodes instead of external eNBs or fixed RNs ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Yadav in order to allow UE inside the vehicle to keep connection mobile RNs installed on bus/train. Thus, as long as a UE is inside the moving vehicle, it does not have to change its serving node from being the mobile RN, no matter how many cells the vehicle traverses during a journey.
Regarding claim 19, Yadav teaches a user device, UE, for a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of enodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), wherein the UE is configured to create a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., TAs are created during network radio frequency (RF) planning [0067]), and the UE comprises a function for determining IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list (i.e., When the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network, and the core network then provides the UE with a new TAI list reflecting the specific details of the UE's move (e.g. new location, moving speed, etc.) for more efficient paging [0069]…, Tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0075]), wherein the core network is configured to provide the list to the UE (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE) [0073]-[0075]).
Yadav does not specifically teach the time variant transmission points are movable transmission points.
However, moveable transmission point such as mobile base station or mobile relay station is very well known in the art of communications. Teyeb teaches the use of mobile relay node, as illustrated in fig. 4, where mobile relay nodes (RNs) 10 are installed on top trains and buses, and UE 18 inside the moving vehicles are radio connected to moving relay nodes instead of external eNBs or fixed RNs ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Yadav in order to allow UE inside the vehicle to keep connection mobile RNs installed on bus/train. Thus, as long as a UE is inside the moving vehicle, it does not have to change its serving node from being the mobile RN, no matter how many cells the vehicle traverses during a journey.
Regarding claim 20, Yadav teaches a method in a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of enodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), the method comprising: providing a list comprising identifiers, IDs, of time variant transmission points for the tracking region, receiving and storing or modifying, by a UE, the received list (i.e., A UE obtains a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and wherein the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Yadav does not specifically teach the time variant transmission points are movable transmission points.
However, moveable transmission point such as mobile base station or mobile relay station is very well known in the art of communications. Teyeb teaches the use of mobile relay node, as illustrated in fig. 4, where mobile relay nodes (RNs) 10 are installed on top trains and buses, and UE 18 inside the moving vehicles are radio connected to moving relay nodes instead of external eNBs or fixed RNs ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Yadav in order to allow UE inside the vehicle to keep connection mobile RNs installed on bus/train. Thus, as long as a UE is inside the moving vehicle, it does not have to change its serving node from being the mobile RN, no matter how many cells the vehicle traverses during a journey.
Regarding claim 21, Yadav teaches a method in a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, wherein the UE is in a tracking region (i.e., a plurality of eNodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), the method comprising: creating, by the UE, a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., TAs are created during network radio frequency (RF) planning [0067]…, a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]), and determining, by a function comprised by the UE, IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list (i.e., TAs are created during network radio frequency (RF) planning [0067]…, a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Yadav does not specifically teach the time variant transmission points are movable transmission points.
However, moveable transmission point such as mobile base station or mobile relay station is very well known in the art of communications. Teyeb teaches the use of mobile relay node, as illustrated in fig. 4, where mobile relay nodes (RNs) 10 are installed on top trains and buses, and UE 18 inside the moving vehicles are radio connected to moving relay nodes instead of external eNBs or fixed RNs ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Yadav in order to allow UE inside the vehicle to keep connection mobile RNs installed on bus/train. Thus, as long as a UE is inside the moving vehicle, it does not have to change its serving node from being the mobile RN, no matter how many cells the vehicle traverses during a journey.
Regarding claim 22, Yadav teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method in a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of eNodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), the method comprising: providing a list comprising identifiers, IDs, of time variant transmission points for the tracking region, receiving and storing or modifying, by a UE, the received list (i.e., A UE obtains a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and wherein the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods,when said computer program is run by a computer (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Yadav does not specifically teach the time variant transmission points are movable transmission points.
However, moveable transmission point such as mobile base station or mobile relay station is very well known in the art of communications. Teyeb teaches the use of mobile relay node, as illustrated in fig. 4, where mobile relay nodes (RNs) 10 are installed on top trains and buses, and UE 18 inside the moving vehicles are radio connected to moving relay nodes instead of external eNBs or fixed RNs ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Yadav in order to allow UE inside the vehicle to keep connection mobile RNs installed on bus/train. Thus, as long as a UE is inside the moving vehicle, it does not have to change its serving node from being the mobile RN, no matter how many cells the vehicle traverses during a journey.
Regarding claim 23, Yadav teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method in a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, wherein the UE is in a tracking region (i.e., a plurality of eNodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), the method comprising: creating, by the UE, a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., TAs are created during network radio frequency (RF) planning [0067]…, a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]), and determining, by a function comprised by the UE, IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list when said computer program is run by a computer (i.e., TAs are created during network radio frequency (RF) planning [0067]…, a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Yadav does not specifically teach the time variant transmission points are movable transmission points.
However, moveable transmission point such as mobile base station or mobile relay station is very well known in the art of communications. Teyeb teaches the use of mobile relay node, as illustrated in fig. 4, where mobile relay nodes (RNs) 10 are installed on top trains and buses, and UE 18 inside the moving vehicles are radio connected to moving relay nodes instead of external eNBs or fixed RNs ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Yadav in order to allow UE inside the vehicle to keep connection mobile RNs installed on bus/train. Thus, as long as a UE is inside the moving vehicle, it does not have to change its serving node from being the mobile RN, no matter how many cells the vehicle traverses during a journey.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
As per claim 1, thehe Applicant argues that Yada fails to disclose the claim invention. More specifically, the “time variant transmission point” is not recited in the prior arts. However, the examiner disagrees with the preceding assertion because “time variant transmission point” performs the functions enode/BS/PLMN. Therefore, the examiner maintains that Yadav teaches a wireless communication system, comprising: a plurality of enodes/BSs/PLMNs [time variant transmission points] for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of enodes [corresponding to time variant transmission time], a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device [0016], [0068], [0078]-[0080], [0123]), wherein the UE is configured to receive and store or modify a list comprising identifiers, IDs, of enodes/BSs/PLMNs [time variant transmission points] for the tracking region (i.e., A UE obtains/(receives and stores) a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and wherein the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]-[0075], [0123], which implies that TAI list includes enodes IDs), wherein one or more of the transmission points or the core network is configured to provide the list to the UE (i.e., Tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0074], [0075], [0085], [0133]). The rejection is final.
It is to be noted that the traffic area list (TAL) and traffic area IDs in Paragraph 24 of the current are similar to traffic area list [0075] and traffic area IDs (TAI) [0123], [0126-0128] in in Yadav.
The same response also applies to the arguments of claims 8, 18 to 23. Further, the Applicant argues that depend claims 1-7, 16, and 17 include all features of claim 1, and claim 9 includes the features of claim 8, therefore, they are allowable. The Examiner disagrees and maintains the rejections as recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643